Non-Final Rejection
This is a reissue application of U.S. Patent No. 9,939,738 (“the ‘738 patent”). This application was filed 10/2/2019 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. The AIA  first to file provisions also govern. 
Applicant filed a preliminary amendment on 10/2/2019, in which claims 1-20 were amended and claims 21-24 were added. Claims 1-24 are pending.

Claim Construction 112(f)
The MPEP explains when a claim term invokes 35 U.S.C. 112(f). MPEP 2181-2183; Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015) (en banc). As noted in MPEP 2181, a three prong test is used to determine the scope of means-plus-function limitations:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

The following terms are analyzed under 35 U.S.C. 112(f):
Claim 1: “a control system to control the movement of the object table in the at least one direction based on a quantity representative of the deformation of the part of the object.”
Claim 2: “a control system to control the placement of the pattern relative to the object in the at least one direction based on a quantity representative of the deformation of the part of the object.”
Claim 8: “a control system to control the movement of the object table in the at least one direction based on an output from the displacement measurement system and a quantity 
The limitations are similar and will be analyzed together. The claims do not use the words “means for” but instead use the word “control system.”  “Control system” does not necessarily imply any particular type of structure, therefore it is deemed to be a generic placeholder for the word means. For example, a “system” is explicitly recognized in the MPEP as the type of non-structural generic placeholder that might invoke 112(f).  See MPEP 2181 I.A.  Adding control does not add structure. See Williamson, 792 F.3d at 1350 (distributed learning control module invokes 112(f)). The term is further modified by functional language, as linked by the transition “to control the” movement/placement as quoted above, and the limitation is not in any way further modified by any structure. The three prong test is met and 112(f) is invoked.
While a “control system” might not at first blush appear to be the typical nonce word, the Board has held in several informative decisions that a “processor” for performing a function invokes 112(f), as a processor that is programmed to perform a particular function does not provide sufficient structure in the claim for performing that function. See Ex parte Lakkala, No. 2011-001526 (PTAB Mar. 13, 2013) (expanded panel) (informative); Ex parte Erol, No. 2011-001143 (PTAB Mar. 13, 2013) (expanded panel) (informative); Ex parte Smith, No. 2012-007631 (PTAB Mar. 14, 2013) (expanded panel) (informative).1 The Board has likewise determined that “controller” invokes 112(f). Ex parte Firra, No. 2020-000542 (PTAB Jan. 31, 2020); Ex parte Shartner, No. 2019-006111 (Sept. 23, 2020) (both nonprecedential). The examiner finds that a control system is even less structural than, or at least analogous to, a processor or a controller. 

“[W]hen the disclosed structure is a computer programmed to carry out an algorithm, “the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.””  In re Aoyama, 656 F.3d 1293, 1297 (Fed. Cir. 2011) (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349 (Fed. Cir. 1999)).  “In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function.”  MPEP 2181 II.B.  This is because “a general purpose computer programmed to carry out a particular algorithm creates a "new machine" because a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.”  Aristocrat Techs. Australia Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1333 (Fed. Cir. 2008).  Thus, it is apparent that the “corresponding structure” herein is some form of storage medium programmed to perform the claimed functions. It is noted that an algorithm is sufficiently described in the specification as will be described below. An applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or “in any other manner that provides sufficient structure.” Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008). A person of ordinary skill in the art would understand how to implement 
As for the algorithm, the ‘738 patent explains that the control system will drive actuators based on the signals it receives, including the signal 64 from the predictor that represents the deformation. Col. 14 lines 38-46. It may do this to move the substrate table in the X, Y, or rotational directions. Col. 14 line 61 to col. 15 line 2.

Claims 5, 10, and 18: “a predictor . . . being configured to determine the quantity representative of deformation based on a model of the [thing being deformed], wherein the predictor uses at least one measured characteristic from at least one sensor”
The claim term does not use the word “means” but simply uses the word “predictor.” This is not considered a class of particular structures, and as discussed below is referring to programming. There is function as in the “configured to” language, and there is no further structure. The three prong test is met and 112(f) is invoked.
As for the corresponding structure in the specification, just as above, the ‘738 patent states that “For example, the control system 62 and/or the predictor 60 of the invention may take the form of a computer program containing one or more sequences of machine-readable instructions describing a method as disclosed above, or a data storage medium (e.g. semiconductor memory, magnetic or optical disk) having such a computer program stored therein.” Col. 24 lines 19-25. The predictor is therefore also some type of storage medium including a program that is programmed with an algorithm to perform the function. The patent further explains various ways that the predictor may calculate the estimated deformation based on things such as models that include the geometry of the wafers, feedback loops, the particular position of the point on the wafer, or the known relationship between the 

Claims 1 and 2: “a liquid supply system configured to supply a liquid to a space . . .”
The claims do not use the words “means for” but instead use the word “liquid supply system.”  “Liquid supply system” does not necessarily imply any particular type of structure, therefore it is deemed to be a generic placeholder for the word means. For example, a “system” is explicitly recognized in the MPEP as the type of non-structural generic placeholder that might invoke 112(f).  See MPEP 2181 I.A.  Adding liquid supply does not add structure. The term is further modified by functional language, as linked by the transition “configured to” as quoted above, and the limitation is not in any way further modified by any structure. The three prong test is met and 112(f) is invoked.
The corresponding structure from the specification is IH as found in Fig. 2 and 3 and the discussion thereof. Equivalents are also a part of the claim.


Claim 2: “a projection system configured to project a pattern from a patterning device onto an object using a projection beam . . .”
Claims 7 and 14: “the projection system is configured to project a pattern on a patterning device onto the substrate . . .”
The limitations are similar and will be analyzed together. The claims do not use the words “means for” but instead use the word “projection system.”  “Projection system” does not necessarily imply any particular type of structure, therefore it is deemed to be a generic placeholder for the word means. For example, a “system” is explicitly recognized in the MPEP as the type of non-structural generic placeholder that might invoke 112(f).  See MPEP 2181 I.A.  Adding projection does not add 
The corresponding structure from the specification is PS as found in Fig. 1 and the discussion thereof. Equivalents are also a part of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 refers to “the measured characteristic” but there is insufficient antecedent basis for this term. It is believed the claim should depend from claim 9.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Regarding claim 1: 
An object positioning system for a lithographic apparatus, the lithographic apparatus comprising a liquid supply system configured to supply a liquid to a space between a projection system and a substrate, wherein the object positioning system comprises:
Laurent describes an object positioning system for a lithographic apparatus in Fig. 1. Figs. 2-5 and the discussion thereof show a liquid supply system configured to supply a liquid to a space between a projection system and a substrate.

an object table configured to carry an object, the object table being movable in at least one direction, the object table comprising a channel for the passage therethrough of a two-phase flow comprising liquid from the space, wherein the two-phase flow through the channel causes a varying load to act on the object table causing deformation of a part of the object; and 
Laurent describes an object table WT to carry an object W. The object table WT is moveable in at least one direction. See e.g. [0038]-[0040]. As shown in Fig. 6, there is a channel 10,12,14,16 in the object table WT for passage of a two-phase flow comprising liquid from the space, [0058]-[0062], wherein the two-phase flow through the channel causes a varying load to act on the object table causing deformation of a part of the object, [0058].  

a control system to control the movement of the object table in the at least one direction based on a quantity representative of the deformation of the part of the object.

Research Disclosure teaches that it was known that heat loads in a lithographic apparatus may cause deformities in a wafer, resulting in changes in the alignment of the wafer relative to the patterned radiation beam. Research Disclosure further teaches that the chuck may be moved based on estimated deformities based on temperature and strain measurements of the clamp and wafer. That is, the object table movement is controlled based on quantities representing the deformation of the object. It would have been obvious to a person of ordinary skill to apply these teachings to Laurent, because Laurent recognizes that there may be thermal deformations, and Research Disclosure corrects for misalignments caused by thermal deformations. A person of ordinary skill would recognize that misalignments would cause improper patterning and thus harm yield, therefore it would have been desirable to correct such potential misalignments in Laurent. A person of ordinary skill would have placed such programming as found in Research Disclosure into Laurent’s controller 500 that controls everything in the apparatus. As discussed below as to claim 6, it would have been at least obvious that the control system may control actuators based on the signals.

Regarding claim 2:
A positioning system for a lithographic apparatus, the lithographic apparatus comprising a projection system configured to project a pattern from a patterning device onto an object using a projection beam, wherein placement of the projection beam on the object is movable in at least one direction relative to the object and a liquid supply system configured to supply a liquid to a space between the projection system and a substrate, wherein the positioning system comprises:
et seq. shows the lithographic apparatus comprises a projection system PS configured to project a pattern from a patterning device MA onto an object W using a projection beam B. Placement of the beam on the object is moveable relative to the object as target positions C are moved. [0036]-[0040]. Figs. 2-5 and the discussion thereof show a liquid supply system configured to supply a liquid to a space between the projection system and a substrate.

an object table configured to carry the object, the object table comprising a channel for the passage therethrough of a two-phase flow comprising liquid from the space, wherein the two-phase flow through the channel causes a varying load to act on the object table causing deformation of a part of the object; 
Shown by Laurent as in the rejection of claim 1 above.

and a control system to control the placement of the pattern relative to the object in the at least one direction based on a quantity representative of the deformation of the part of the object.
Laurent describes a controller 500, [0052], but does not disclose that it controls movement of the object table based on a quantity representative of the deformation of the part of the object. This is taught by Research Disclosure as in the rejection of claim 1.

Regarding claims 4, 17, and 20, Research Disclosure discloses that there are temperature and strain sensors that measure characteristics of the wafer and/or the clamp (i.e. object table) to determine the quantity representative of the deformation. Strain and temperature on or in the clamp may be measured. See pages 5-6; Fig. 3 and discussion thereof.



Regarding claim 6 and 19, further comprising an actuator system with one or more actuators and a position measurement system, the position measurement system comprising a position sensor, wherein the control system is configured to control the actuator system to move the object table and the position sensor is configured to take measurements of the position of the object table to measure the movement of the object.
Laurent shows in Fig. 1 positioner PW and position sensor IF for moving object table WT. [0036]. As IF may be an interferometric device, it will take measurements of the object table to measure its movement. Positioner PW is not explicitly described, though it is said it may be a “long-stroke module and a short-stroke module.” One sentence later it is said that the support structure MT, which is connected to its own positioner PM, may be connected to “a short-stroke actuator.” It therefore may be inferred that it would have been obvious to use an actuator as the positioner PW. The specifics are not described for positioner PW, but it is said that similar positioner PM may include an actuator, therefore a person of ordinary skill would have recognized that PW may likewise comprise an actuator. The control system may likewise control the actuator as it controls the operation of the various parts of the apparatus.

Regarding claim 7, Laurent discloses in Fig. 1 and the discussion thereof at [0026] et seq. the lithographic apparatus comprises the projection system PS, a substrate table WT and a support structure MT, wherein the projection system is configured to project a pattern on a patterning device MA onto 

Regarding claims 22 and 23, these are shown in Laurent as was described above as to claims 1 and 2, respectively. 

Allowable Subject Matter
Claims 3, 15, 16, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-14 and 24 are allowed, except that claim 13 is subject to the section 112 rejection above.
Regarding claims 3, 15, 16, and 21, there is not taught or disclosed in the prior art a positioning system as in the parent claims, further including a sensor to measure a characteristic of the two-phase flow and that measured characteristic is used to determine the quantity representative of the deformation. In parent claims 1 and 2, which are rejected, there is no requirement that the quantity representative of the deformation has anything to do with any measurement of the two-phase flow.
Regarding claims 8-14 and 24, there is not taught or disclosed in the prior art an object positioning system as claimed including a displacement measurement system comprising a target and a sensor, a varying load causes deformation of a part of the sensor and/or target, and a control system controls movement of the object table based on an output from the displacement measurement system and a quantity representing deformation of the sensor and/or the target.


Pertinent Art
Note that numerous references use a sensor to sense a reflected beam to determine topography or flatness of a wafer in a lithography system, which would include deformation detection. See, e.g., US 2004/0080734, US 2006/0273267, US 2006/0170902, US 2012/0281192, US 2012/0156810. But the examiner has not found measurement of deformation of the measurement system.
US 2016/0011525 provides for compensation for distortion in a mask. 

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘738 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Menefee whose telephone number is (571)272-1944.  The examiner can normally be reached on M-F 7-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://efs.uspto.gov/efile/portal/home



/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

Conferees: 
/LINH M NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 These decisions are available from the Board’s web page entitled “Key Decisions Involving Functional Claiming” at http://www.uspto.gov/patents-application-process/appealing-patent-decisions/decisions-and-opinions/key-decisions.  Informative decisions are not binding, but are labelled as such based on such considerations as providing Board norms on recurring issues.